DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 17, from which claims 18 and 19 depend, and claim 20, “the first elongate arm and the second elongate arm” lack antecedent basis.  For the purpose of examination, it is assumed each clamp member has first and second elongate arms.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-10, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0200132 (Chao) in view of U.S. Patent Application Publication No. 2008/0294206 (Choi) and U.S. Patent Application Publication No. 2014/0316475 (Parikh).
Regarding claim 1, Chao discloses a derotation system (see Fig. 9, e.g.), comprising: first and second derotation towers (10A and 10B, e.g.), wherein each derotation tower comprises a proximal derotation tube (16) coupled to a distal engagement assembly (12/14) that is configured to engage an anchor member; a clamp member (200), having a first elongate arm (204) and a second elongate arm (206), configured to receive the first and second derotation towers, the clamp member having an inner surface including an engagement feature (202B), and the engagement feature is configured to engage an outer surface of the first or second derotation tower (see paragraphs [0046] and [0047]), wherein the engagement feature is a series of at least three non-deformable plurality of curved depressions (242A/B) along each of the first elongate arm and the second elongate arm (see paragraph [0042], any number of receiving elements 202 may be provided; see paragraph [0048], the number and type of receiving elements may be varied to accommodate the number of instruments desired to be connected), and each of the plurality of curved depressions is configured to engage an outer surface of the first or second derotation tower (see paragraph [0047] and Fig. 9).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify each elongate arm to have at least three curved depressions in order to allow the device to accommodate at least three derotation towers connected to the clamp, and because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Further regarding claim 1, Chao fails to disclose a handle assembly configured to engage the clamp member.  However, Choi discloses a derotation system (see Fig. 5) including derotation towers (21) and a clamp member (31), wherein the clamp member includes a handle assembly (45) configured to engage the clamp member.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Chao to include a handle assembly as suggested by Choi in order to assist in closing the jaws of the clamp member and allowing for manipulation of the derotation towers to facilitate vertebral derotation (see Choi, paragraph [0040]).
Regarding claims 1 and 8-10, Chao and Choi fail to suggest wherein the distal engagement assembly includes first and second rod reducer assemblies, wherein each rod reducer assembly includes an inner sleeve, an outer sleeve slideably disposed over the inner sleeve, and a rotatable handle configured to actuate the outer sleeve (claim 1); wherein each rod reducer assembly is configured to reduce a rod engaged with the anchor member (claim 8); wherein the rod reducer assembly comprises: a connector member; a clip reducer configured to be reversibly coupled with the connector member and comprising a reduction member and a distal end configured to engage the anchor member; and a threaded driver configured to actuate the reduction member (claim 9); wherein the rod reducer assembly comprises: a clip reducer comprising a translatable reduction member and a distal end configured to engage the anchor member; and a threaded driver configured to actuate the reduction member (claim 10).  However, Parikh discloses spinal deformity derotation tube (100) wherein the tube comprises a rod reducer assembly (102/104), wherein the rod reducer assembly is configured to reduce a rod engaged with an anchor member (see paragraph [0058]); wherein the rod reducer assembly comprises: a connector member (102); a clip reducer (104) configured to be reversibly coupled with the connector member and comprising a reduction member (130) and a distal end configured to engage the anchor member (distal end of 104 engages head of anchor member via rod reduced into anchor member, see paragraph [0058]); and a threaded driver (126) configured to actuate the reduction member; wherein the rod reducer assembly comprises: a clip reducer (104) comprising a translatable reduction member (130) and a distal end configured to engage the anchor member (distal end of 104 engages head of anchor member via rod reduced into anchor member, see paragraph [0058]); and a threaded driver (126) configured to actuate the reduction member; and wherein the rod reducer assembly comprises an inner sleeve (102) comprising a distal end (116) configured to engage the anchor member (see paragraph [0059]); an outer sleeve (104) slideably disposed over the inner sleeve and configured to reduce the rod (see paragraph [0058]); and a rotatable handle (126) configured to actuate the outer sleeve (see paragraph [0061]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the distal engagement assembly of Chao in view of Choi include a respective rod reducer assembly for each derotation tower as suggested by Parikh in order to utilize one instrument to perform rod reduction and vertebral derotation, thereby reducing the number of instruments needed to perform these tasks (see Parikh, paragraph [0010]).
Regarding claim 2, Chao discloses wherein each derotation tube (16) comprises a longitudinal axis (along the length of each tube 16) and a variable transverse outer surface thereabout (the width and geometry of the outer surface of each tube 16 is variable along the length of each tube 16, see Fig. 1, e.g.).
Regarding claim 12, Chao discloses wherein the first elongate arm (204) is configured to be coupled to an actuator assembly (214) and the second elongate arm (206) having a receiving portion (212) extending therefrom, wherein the first and second elongate arms are pivotably coupled (via hinge 208) at a first end of the clamp member; and at least a portion of the actuator assembly of the first elongate arm is configured to be reversibly received within a receptacle (222) in the receiving portion of the second elongate arm (see paragraph [0043]).
Regarding claim 13, Chao discloses wherein an inner surface of each of the first and second elongate arms comprises a retaining feature (240A/240B; scalloped surface) selected from the group consisting of a knurled surface, a polymeric surface, and a scalloped surface.
Regarding claim 14, Chao fails to disclose wherein the actuator assembly is pivotably coupled to the first elongate arm.  However, Choi discloses a derotation system (see Fig. 5, e.g.), comprising: first and second derotation towers (21a/13 and 21b/13, e.g.) and a clamp member (31) configured to receive the first and second derotation towers, wherein: the clamp member comprises a first elongate arm (arm 33 coupled to actuator 43)) coupled to an actuator assembly (43) and a second elongate arm (arm 33 having ratchet teeth, see paragraph [0043] and Fig. 7) having a receiving portion (end portion of arm 33 having ratchet teeth) extending therefrom, wherein the first and second elongate arms are pivotably coupled (via hinge 41) at a first end of the clamp member; and at least a portion of the actuator assembly of the first elongate arm is configured to be reversibly received within a receptacle (ratchet teeth, see Fig. 7 and paragraph [0043]) in the receiving portion of the second elongate arm, wherein the actuator assembly (43) is pivotably coupled to the first elongate arm (latch 43 is pivoted on end of arm 33 such that it can be pivotably depressed and released to disengage and engage ratchet on opposing arm, see Fig. 7 and paragraph [0043]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the clamp member of Chao to have a pivotably coupled actuator assembly as suggested by Choi as such a modification merely involves a substitution of one known actuator assembly for another known actuator assembly with the predictable result of allowing for the locking and unlocking of the clamp member.
Regarding claim 16, Chao discloses wherein the receiving portion (212) extends at an oblique angle relative to the second elongate arm (see marked-up Fig. 8 below).

    PNG
    media_image1.png
    530
    634
    media_image1.png
    Greyscale

Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Choi and Parikh, and further in view of U.S. Patent Application Publication No. 2013/0096624 (Di Lauro).
Regarding claims 2 and 3, Chao fails to disclose wherein each derotation tube comprises a variable transverse outer surface in the form of a plurality of angled surface about a longitudinal axis of the tube.  However, Di Lauro discloses a system for correcting spinal deformities including derotation tubes (120), wherein an outer surface of the derotation tubes comprises a plurality of angled surfaces (128).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the outer surface of the derotation tubes of Chao in view of Choi and Parikh to include a plurality of angled surfaces as suggested by Di Lauro to allow for attachment of a counter torque tool to prevent twisting of the screw assembly (see Di Lauro, paragraphs [0091], [0093], and [0097]).  This would be beneficial when a driver instrument is inserted inside the derotation tube to tighten a closure mechanism into engagement with a bone anchor (see Chao, paragraph [0056]) 
Regarding claims 2 and 5, Chao fails to disclose wherein each derotation tube comprises a variable transverse outer surface in the form of a knurled surface about a longitudinal axis of the tube.  However, Di Lauro discloses a system for correcting spinal deformities including derotation tubes (120), wherein an outer surface of the derotation tubes comprises a knurled surface (126).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the outer surface of the derotation tubes of Chao in view of Choi and Parikh to have a knurled surface in order to facilitate gripping of the tubes by the clamp member (see Di Lauro, paragraphs [0099] and [0100]).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Choi and Parikh, and further in view of U.S. Patent Application Publication No. 2012/0029580 (Solitario).
Regarding claim 7, Chao fails to disclose wherein the outer sleeve comprises at least two concave gripping surfaces.  However, Solitario discloses a spinal fixation rod implantation tool (8) wherein an outer surface of a handle (40) of the tool comprises at least two concave gripping surfaces (43).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the outer sleeve of Chao to have at least two concave gripping surfaces to facilitate gripping of the outer sleeve by the surgeon.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Choi and Parikh, and further in view of U.S. Patent No. 8,986,349 (German).
Regarding claim 15, Chao discloses the actuator assembly (214) is spring loadedly coupled to the first elongate arm (via spring 228).  Chao fails to explicitly disclose a cantilever spring as the spring.  However, German discloses systems and methods for correcting spinal deformities, wherein a cantilever spring (920) is used to bias a spring loaded arm (922) of a reduction tower (900).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to use a cantilever spring as the spring for biasing the actuator assembly in Chao as suggested by German as such a spring is one of numerous feature or mechanisms suitable for spring biasing a component to return to a desired position (see German, col. 24, lines 57-64).
Claims 1, 2, 4, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Di Lauro in view of Choi, Parikh, and Chao.
Regarding claim 1, Di Lauro discloses a derotation system (200), comprising: first and second derotation towers (plurality of tubes 120, see Fig. 17A; see also plurality of tubes 180, Figs. 18A-18F), wherein each derotation tower comprises a proximal derotation tube (122) coupled to a distal engagement assembly (124) that is configured to engage an anchor member; a clamp member (170), having a first elongate arm (176) and a second elongate arm (178), configured to receive the first and second derotation towers (see Fig. 17A), the clamp member having an inner surface including an engagement feature (177), and the engagement feature is configured to engage an outer surface of the plurality of the first or second derotation tower (see paragraph [0100]).
	Further regarding claim 1, Di Lauro fails to disclose a handle assembly configured to engage the clamp member.  However, Choi discloses a derotation system (see Fig. 5) including derotation towers (21) and a clamp member (31), wherein a handle assembly (45) is configured to engage the clamp member.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Di Lauro to include a handle assembly as suggested by Choi in order to assist in closing the jaws of the clamp member and allowing for manipulation of the derotation towers to facilitate vertebral derotation (see Choi, paragraph [0040]).
Regarding claims 1 and 8-10, Di Lauro and Choi fail to suggest wherein the distal engagement assembly comprises first and second rod reducer assemblies, wherein each rod reducer assembly comprises an inner sleeve, an outer sleeve slideably disposed over the inner sleeve, and a rotatable handle configured to actuate the outer sleeve (claim 1); wherein each rod reducer assembly is configured to reduce a rod engaged with the anchor member (claim 8); wherein the rod reducer assembly comprises: a connector member; a clip reducer configured to be reversibly coupled with the connector member and comprising a reduction member and a distal end configured to engage the anchor member; and a threaded driver configured to actuate the reduction member (claim 9); wherein the rod reducer assembly comprises: a clip reducer comprising a translatable reduction member and a distal end configured to engage the anchor member; and a threaded driver configured to actuate the reduction member (claim 10).  However, Parikh discloses a spinal deformity derotation tube (100) wherein the tube comprises a rod reducer assembly (102/104), wherein the rod reducer assembly is configured to reduce a rod engaged with an anchor member (see paragraph [0058]); wherein the rod reducer assembly comprises: a connector member (102); a clip reducer (104) configured to be reversibly coupled with the connector member and comprising a reduction member (130) and a distal end configured to engage the anchor member (distal end of 104 engages head of anchor member via rod reduced into anchor member, see paragraph [0058]); and a threaded driver (126) configured to actuate the reduction member; wherein the rod reducer assembly comprises: a clip reducer (104) comprising a translatable reduction member (130) and a distal end configured to engage the anchor member (distal end of 104 engages head of anchor member via rod reduced into anchor member, see paragraph [0058]); and a threaded driver (126) configured to actuate the reduction member; and wherein the rod reducer assembly comprises an inner sleeve (102) comprising a distal end (116) configured to engage the anchor member (see paragraph [0059]); an outer sleeve (104) slideably disposed over the inner sleeve and configured to reduce the rod (see paragraph [0058]); and a rotatable handle (126) configured to actuate the outer sleeve (see paragraph [0061]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the distal engagement assembly of Di Lauro in view of Choi include respective rod reducer assemblies for each derotation tower as suggested by Parikh in order to utilize one instrument to perform rod reduction and vertebral derotation, thereby reducing the number of instruments needed to perform these tasks (see Parikh, paragraph [0010]).
Further regarding claim 1, Di Lauro, Choi, and Parikh fail to suggest wherein the engagement feature is a series of at least three non-deformable plurality of curved depressions along each of the first elongate arm and the second elongate arm, and each of the plurality of curved depressions is configured to engage an outer surface of the first or second derotation tower.  However, Chao discloses a derotation system (see Fig. 9, e.g.), comprising: first and second derotation towers (10A and 10B, e.g.); a clamp member (200) configured to receive the first and second derotation towers, the clamp member having an inner surface including an engagement feature (236 and 242A/B), and the engagement feature is configured to engage an outer surface of the first or second derotation tower (see paragraphs [0046] and [0047]), wherein the engagement feature is a series of at least three non-deformable plurality of curved depressions (242A/B) along each of the first elongate arm and the second elongate arm (see paragraph [0042], any number of receiving elements 202 may be provided; see paragraph [0048], the number and type of receiving elements may be varied to accommodate the number of instruments desired to be connected), and each of the plurality of curved depressions is configured to engage an outer surface of the first or second derotation tower (see paragraph [0047] and Fig. 9).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the clamp of Di Lauro to have non-deformable curved depressions as the engagement feature instead of a compressible band as such a modification merely involves substituting one known mechanism for securing derotation towers to a clamp member for another known mechanism for securing derotation towers to a clamp member while achieving the same predictable result of using the clamp member to secure deportation towers together to perform vertebral derotation.  Additionally, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify each elongate arm to have at least three curved depressions in order to allow the device to accommodate at least three derotation towers connected to the clamp, and because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 2, Di Lauro discloses wherein each derotation tube comprises a longitudinal axis (along the length of each tube 122/182) and a variable transverse outer surface thereabout (outer surface of each tube 122 is variable in that part of the tube has a knurled surface 126 and another part of the tube is smooth, see Figs. 13A and 17A; outer surface of each tube 182 is variable in that there are threads 186 interrupted with flats 184, see Fig. 18A).
Regarding claim 4, Di Lauro discloses wherein the variable transverse outer surface comprises first and second rotatable members (188) in series along the longitudinal axis (see Figs. 18C and 22).
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Di Lauro in view of Choi and Chao.
Regarding claim 17, Di Lauro discloses a derotation system (206), comprising: a plurality of derotation towers (180), wherein each derotation tower comprises a derotation tube (122; tubes 180 are similar to tubes 120, see paragraph [0101]; see also body 182); a plurality of clamp members (170s) each having a longitudinal axis (along the length of each clamp member 170s), wherein each clamp member is configured to engage at least two derotation towers (see Fig. 22), the clamp member having an inner surface including an engagement feature (177), and the engagement feature is configured to engage an outer surface of the plurality of derotation towers (see paragraph [0100]).
	Further regarding claim 17, Di Lauro fails to disclose a handle assembly configured to engage one of the clamp members.  However, Choi discloses a derotation system (see Fig. 5) including derotation towers (21) and a clamp member (31), wherein a handle assembly (45) is configured to engage the clamp member.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Di Lauro to include a handle assembly as suggested by Choi in order to assist in closing the jaws of the clamp member and allowing for manipulation of the derotation towers to facilitate vertebral derotation (see Choi, paragraph [0040]).
Further regarding claim 17, Di Lauro and Choi fail to suggest wherein the engagement feature is a series of at least three non-deformable plurality of curved depressions, and each of the plurality of curved depressions is configured to engage an outer surface of the first or second derotation tower.  However, Chao discloses a derotation system (see Fig. 9, e.g.), comprising: first and second derotation towers (10A and 10B, e.g.); a clamp member (200) configured to receive the first and second derotation towers, the clamp member having an inner surface including an engagement feature (236 and 242A/B), and the engagement feature is configured to engage an outer surface of the first or second derotation tower (see paragraphs [0046] and [0047]), wherein the engagement feature is a series of at least three non-deformable plurality of curved depressions (242A/B) along each of the first elongate arm and the second elongate arm (see paragraph [0042], any number of receiving elements 202 may be provided; see paragraph [0048], the number and type of receiving elements may be varied to accommodate the number of instruments desired to be connected), and each of the plurality of curved depressions is configured to engage an outer surface of the first or second derotation tower (see paragraph [0047] and Fig. 9).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the clamp of Di Lauro to have non-deformable curved depressions as the engagement feature instead of a compressible band as such a modification merely involves substituting one known mechanism for securing derotation towers to a clamp member for another known mechanism for securing derotation towers to a clamp member while achieving the same predictable result of using the clamp member to secure deportation towers together to perform vertebral derotation.  Additionally, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify each elongate arm to have at least three curved depressions in order to allow the device to accommodate at least three derotation towers connected to the clamp, and because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 20, Di Lauro discloses a derotation kit (206), comprising: a plurality of derotation towers (180), wherein each derotation tower comprises a proximal derotation tube (122; tubes 180 are similar to tubes 120, see paragraph [0101]; see also body 182); at least one clamp member (170s), wherein the clamp member is configured to engage at least two derotation towers (see Fig. 22), the at least one clamp member having an inner surface including an engagement feature (177), and the engagement feature is configured to engage an outer surface of the plurality of derotation towers (see paragraph [0100]); and at least one countertorque devices (140), wherein the countertorque device is configured to engage at least one derotation tower (see paragraph [0097]).
	Further regarding claim 20, Di Lauro fails to disclose at least one handle assembly, wherein the handle assembly is configured to engage at least one clamp member.  However, Choi discloses a derotation system (see Fig. 5) including derotation towers (21) and a clamp member (31), wherein a handle assembly (45) is configured to engage the clamp member.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Di Lauro to include a handle assembly as suggested by Choi in order to assist in closing the jaws of the clamp member and allowing for manipulation of the derotation towers to facilitate vertebral derotation (see Choi, paragraph [0040]).
Further regarding claim 20, Di Lauro and Choi fail to suggest wherein the engagement feature is a series of at least three non-deformable plurality of curved depressions along each of the first elongate arm and the second elongate arm, and each of the plurality of curved depressions is configured to engage an outer surface of the first or second derotation tower.  However, Chao discloses a derotation system (see Fig. 9, e.g.), comprising: first and second derotation towers (10A and 10B, e.g.); a clamp member (200) configured to receive the first and second derotation towers, the clamp member having an inner surface including an engagement feature (236 and 242A/B), and the engagement feature is configured to engage an outer surface of the first or second derotation tower (see paragraphs [0046] and [0047]), wherein the engagement feature is a series of at least three non-deformable plurality of curved depressions (242A/B) along each of the first elongate arm and the second elongate arm (see paragraph [0042], any number of receiving elements 202 may be provided; see paragraph [0048], the number and type of receiving elements may be varied to accommodate the number of instruments desired to be connected), and each of the plurality of curved depressions is configured to engage an outer surface of the first or second derotation tower (see paragraph [0047] and Fig. 9).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the clamp of Di Lauro to have non-deformable curved depressions as the engagement feature instead of a compressible band as such a modification merely involves substituting one known mechanism for securing derotation towers to a clamp member for another known mechanism for securing derotation towers to a clamp member while achieving the same predictable result of using the clamp member to secure deportation towers together to perform vertebral derotation.  Additionally, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify each elongate arm to have at least three curved depressions in order to allow the device to accommodate at least three derotation towers connected to the clamp, and because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Di Lauro in view of Parikh and Chao.
Regarding claims 17 and 18, Di Lauro discloses a derotation system (206), comprising: a plurality of derotation towers (180), wherein each derotation tower comprises a derotation tube (122; tubes 180 are similar to tubes 120, see paragraph [0101]; see also body 182); at plurality of clamp members (170s) each having a longitudinal axis (along the length of each clamp member 170s), wherein each clamp member is configured to engage at least two derotation towers (see Fig. 22), the clamp member having an inner surface including an engagement feature (177), and the engagement feature is configured to engage an outer surface of the plurality of derotation towers (see paragraph [0100]).
	Further regarding claim 17 and regarding claim 18, Di Lauro fails to disclose a handle assembly configured to engage one of the clamp members (claim 17); wherein the handle assembly comprises an elongate member rotatably coupled to a plate member, wherein: the elongate member comprises a proximal handle-engaging portion, a first leg, and a cylindrical body therebetween; and the plate member comprises a body and a second leg extending orthogonally therefrom; wherein the handle assembly is configured to receive one of the clamp members between the first and second legs (claim 18).  However, Parikh discloses a derotation system (450) including derotation towers (500) and a clamp member (700), wherein a handle assembly (600) is configured to engage the clamp member (see paragraph [0075]), wherein the handle assembly comprises an elongate member (606) rotatably coupled to a plate member (602), wherein: the elongate member comprises a proximal handle-engaging portion (620), a first leg (618), and a cylindrical body therebetween (see Fig. 23); and the plate member comprises a body (604) and a second leg (608/622 or 640) extending orthogonally therefrom; wherein the handle assembly is configured to receive one of the clamp members between the first and second legs (see paragraph [0075]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Di Lauro to include a handle assembly as suggested by Parikh in order to facilitate coupling of the derotation towers and clip members together (see Parikh, paragraphs [0019] and [0027]).  
Further regarding claim 17, Di Lauro and Parikh fail to suggest wherein the engagement feature is a series of at least three non-deformable plurality of curved depressions along each of the first elongate arm and the second elongate arm, and each of the plurality of curved depressions is configured to engage an outer surface of the first or second derotation tower.  However, Chao discloses a derotation system (see Fig. 9, e.g.), comprising: first and second derotation towers (10A and 10B, e.g.); a clamp member (200) configured to receive the first and second derotation towers, the clamp member having an inner surface including an engagement feature (236 and 242A/B), and the engagement feature is configured to engage an outer surface of the first or second derotation tower (see paragraphs [0046] and [0047]), wherein the engagement feature is a series of at least three non-deformable plurality of curved depressions (242A/B) along each of the first elongate arm and the second elongate arm (see paragraph [0042], any number of receiving elements 202 may be provided; see paragraph [0048], the number and type of receiving elements may be varied to accommodate the number of instruments desired to be connected), and each of the plurality of curved depressions is configured to engage an outer surface of the first or second derotation tower (see paragraph [0047] and Fig. 9).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the clamp of Di Lauro to have non-deformable curved depressions as the engagement feature instead of a compressible band as such a modification merely involves substituting one known mechanism for securing derotation towers to a clamp member for another known mechanism for securing derotation towers to a clamp member while achieving the same predictable result of using the clamp member to secure deportation towers together to perform vertebral derotation.  Additionally, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify each elongate arm to have at least three curved depressions in order to allow the device to accommodate at least three derotation towers connected to the clamp, and because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Di Lauro in view of Choi and Chao, and further in view of U.S. Patent application Publication No. 2010/0212460 (Buss).
Regarding claim 19, Di Lauro discloses further comprising a counter-torque device (140), but fails to disclose the counter-torque device comprising an elongate body having first and second prongs extending distally therefrom and defining a cavity therebetween, wherein the cavity comprises a curved section and a linear section.  However, Buss discloses a counter-torque device (100) as part of a spinal fixation system (see paragraph [0001]), wherein the counter-torque device comprises an elongate body (130) having first and second prongs (134) extending distally therefrom and defining a cavity (136) therebetween, wherein the cavity comprises a curved section and a linear section (see Fig. 11, cavity between prongs 134 comprises a curved inner section to the right and a linear section to the left).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to substitute the counter-torque device of Buss for the counter-torque device of Di Lauro as such a modification merely involves substituting one known counter-torque device of a spinal fixation system for another known counter-torque device from another known spinal fixation system without any unpredictable results.
Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive. 
Applicant argues on page 7 of the Remarks that Chao fails to disclose a series of at least three non-deformable plurality of curved depressions along each arm.  The examiner disagrees.  Chao suggests a series of at least three non-deformable plurality of curved depressions (242A/B) along each of the first elongate arm and the second elongate arm (see paragraph [0042], any number of receiving elements 202 may be provided; see paragraph [0048], the number and type of receiving elements may be varied to accommodate the number of instruments desired to be connected), and each of the plurality of curved depressions is configured to engage an outer surface of the first or second derotation tower (see paragraph [0047] and Fig. 9).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify each elongate arm to have at least three curved depressions in order to allow the device to accommodate at least three derotation towers connected to the clamp, and because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773